245 S.W.3d 238 (2007)
Vincent CAVALLARO, Appellant,
v.
MISSOURI BOARD OF PROBATION AND PAROLE, Respondent.
No. WD 68037.
Missouri Court of Appeals, Western District.
October 16, 2007.
Willard B. Bunch, Kansas City, MO, for Appellant.
Andrew H. Hassell, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before VICTOR C. HOWARD, Chief Judge, PATRICIA BRECKENRIDGE[1], Judge and JOSEPH M. ELLIS, Judge.


*239 ORDER

PER CURIAM.
Vincent Cavallaro appeals from the dismissal of his Petition for Declaratory-Judgment filed in the Circuit Court of Cole County, wherein he sought a declaration that the Missouri Board of Probation and Parole had improperly denied him parole. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).
NOTES
[1]  Breckenridge, J., was a member of this court at the time the case was argued and submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this court as a special judge for the purpose of disposition of this case.